UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 11, 2009 Aceto Corporation (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 000-04217 11-1720520 (Commission File Number) (IRS Employer Identification Number) One Hollow Lane, Suite 201, Lake Success, New York 11042 (Address of Principal Executive Offices) (516) 627-6000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On September 11, 2009, Aceto Corporation, a New York corporation (the “Registrant”), issued the attached press release that included financial information for its fourth quarter and fiscal year ended June 30, 2009.A copy of the press release is attached as Exhibit 99.1 to this Report on Form 8-K.The information in this Report shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities under that Section, nor shall it be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release issued by Aceto Corporation dated September 11, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ACETO CORPORATION (Registrant) Dated:September 11, 2009 By: /s/ Leonard S. Schwartz Leonard S. Schwartz Chairman and CEO EXHIBIT INDEX Exhibit No. Exhibits. Press Release issued by Aceto Corporation dated September 11, 2009
